UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM U-6B-2 CERTIFICATE OF NOTIFICATION Filed by a subsidiary of a registered holding company pursuant to Rule 52(c)adopted under the Public Utility Holding Company Act of 1935. Honeoye Storage Corporation (the "Company"). The Company is a subsidiary of KeySpan Corporation, which is a registered holding company. This certificate is notice that the above named Company has issued, renewed or guaranteed the security or securities described herein which issue, renewal or guaranty was exempted from the provisions of Section 6(a) of the Act and was neither the subject of a declaration or application on Form U-1 nor included within the exemption provided by Rule 48. 1.Type of security or securities. Promissory Note for Term Loan (the "Term Note") Promissory Note for Revolving Line of Credit Loan (the "Credit Note") 2.Issue, renewal or guaranty. Issue 3.Principal amount of each security. $650,000 for the Term Note $600,000 for the Credit Note 4.Rate of interest per annum of each security. With respect to the Term Loan (i) 250 basis points over the LIBOR rate (if elected) and (ii) 100 basis points over the lender's base rate (if elected). With respect to the Revolving Line of Credit Loan (i) 225 basis points over the LIBOR rate (if elected) and (ii) 100 basis points over the lenders base rate (if elected). 5.Date of issue, renewal or guaranty of each security. September 20, 2001 6.If renewal of security, give date of original issue. Not applicable. 7.Date of maturity of each security. September 20, 2005 8.
